Citation Nr: 1529990	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative changes of the lumbar spine, lumbar strain and scoliosis, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to an initial compensable rating for calluses of the bilateral feet.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.

6.  Entitlement to a separate award of service connection for diabetes-related vision problems.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The February 2005 rating decision, in pertinent part, granted service connection for calluses and assigned a noncompensable rating, effective July 4, 2004.  The rating decision also denied service connection for a back injury, back pain/muscle spasms, and for patellofemoral syndrome of the right knee.  In relevant part, the June 2007 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating, effective January 10, 2005.  Additionally, the rating decision continued the noncompensable rating for calluses and denied service connection for a right knee disability and a lumbar spine disability and for entitlement to a TDIU.

In July 2009, the appellant testified before a decision review officer (DRO) at the RO.  A transcript of the hearing is of record and has been reviewed.

This matter was before the Board in February 2015 where it was remanded to schedule the Veteran for a Board hearing.  

Thereafter, in May 2015, the appellant testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  Therefore, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As previously noted, the RO denied entitlement to a TDIU in the June 2007 rating decision.  Although the Veteran filed a notice of disagreement and timely submitted a substantive appeal, as discussed below, the Veteran withdrew the claim of entitlement to a TDIU.  As such, the issue of entitlement to a TDIU is no longer before the Board.

As the rating criteria for diabetes mellitus contemplate associated complications and as the record suggests possible vision problems, the Board takes jurisdiction of this aspect of the claim.

The issues of entitlement to service connection for anemia, degenerative arthritis of the left leg, bowed Achilles tendon, a cervical disability, a thoracic spine condition, menstrual cramps and fibromyalgia and whether new and material evidence has been received to reopen the claim of service connection hip bursitis have been raised by the record in a notice of disagreement dated February 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a lumbar spine disability and for a separate award of service connection for vision problems related to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In correspondence received in January 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wanted to withdraw the issue of entitlement to a TDIU.

2.  There is no objective showing or diagnosis of a right knee disability at any time during the rating period on appeal.

3.  The Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet; regulation of activities has not been demonstrated.

4.  The Veteran's calluses have been manifested by subjective complaints of pain with objective evidence of mild skin thickening with no tenderness, inflammation or disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2014).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

4.  The criteria for an initial compensable rating for calluses of have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The increased rating claims for diabetes mellitus and calluses stem from the initial grants of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Regarding the service connection claim, the Veteran received notification prior to the unfavorable agency decisions in letters dated in July, 2004 and March 2005.  Specifically, the appellant was apprised of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  She was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  She has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded several VA examinations in conjunction with her appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the May 2015 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issues before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that she has a right knee disability that is secondary to her service-connected left knee disability.

Service treatment records (STRs) are negative for treatment for or a diagnosis of a right knee disability.  

The Veteran was afforded a VA examination in August 2004.  At the time of the examination, the appellant complained of recurrent pain in the knees.  It was noted that there was no specific pattern to the pain.  On physical examination, there was no swelling, local tenderness, synovial thickening and no crepitus with motion.  Range of motion revealed that the knees could easily flex from 0 to 150 degrees without pain or weakness.  The ligaments were intact with negative Lachman and drawer signs.  There was also no evidence of any specific lack of endurance or lack of coordination.  The examiner determined that examination of the knees gave no objective finding and no noted disability.  

The appellant was provided an additional VA examination in August 2009.  At the time of the examination, she had no complaints of localized pain about the right knee and no history of trauma to the right knee.  Inspection of the right knee did not demonstrant swelling or edema.  Crepitus of the patellofemoral joint and effusion were negative.  Additionally, range of motion was normal, all four ligaments were stable and palpitation revealed no localized pain of the joint line, medially or laterally.  The examiner determined that there was no pathological diagnosis recorded secondary to the history and physical examination.  

VA medical records demonstrate complaints of bilateral knee pain; however, the records do not demonstrate a diagnosis of a right knee disability.  

In testimony provided by the Veteran during the May 2015 Board videoconference hearing, she reported that she did not seek treatment for right knee pain during military service.  She stated that she complained about right knee pain in 2008.

Analysis

Based on the evidence, the Board finds that service connection for a right knee disability is not warranted.  In this regard, although the appellant has consistently complained of right knee pain, the record does not indicate that she has a current disability related to her right knee.  Indeed, when examined in August 2008, there was no objective pathology to explain her subjective complaints.  In this regard, pain alone does not constitute a disability for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Furthermore, absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a right knee disability not been met.  38 C.F.R. § 3.303.

Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Diabetes Mellitus

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 Diabetes mellitus disabling.  Id.  

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

All of the listed criteria for a given percentage must be present under Diagnostic Code 7913, to warrant that rating.  Id.; cf. 38 C.F.R. § 4.21.

Factual Background

The Veteran's diabetes mellitus has been assigned a 20 percent disability rating.  She asserts that a higher rating is warranted.

The Veteran was afforded a VA examination in July 2005.  At the time of the examination she reported that she had been prescribed oral medication and was on a 1600 calorie diabetic diet.  She was not on insulin and her activity was not regulated.  Additionally, she had no ketoacidosis or hypoglycemic reactions and had never been hospitalized for diabetes.  It was noted that she went for an eye examination every year and had no retinopathy of the eyes or numbness of the fingers or toes.  

During the July 2009 DRO hearing, the appellant testified that she took oral medication to treat her diabetes mellitus and did not have restricted activities due solely to her diabetes mellitus.  

The Veteran was afforded an additional VA examination in March 2012.  It was noted that she took oral medication and was advised to take insulin, but had not started taking it at the time of the examination.  She walked every day and exercised, however, her activities were not regulated.  She had no ketoacidosis or hypoglycemic reactions and had never been hospitalized for diabetes.  Additionally, there was no retinopathy of the eyes, numbness of the toes, feet or fingertips, and no history of heart attack, heart bypass surgery, bowel or urination problems, toenail fungus or high blood pressure.  

VA treatment records indicated that the appellant's diabetes mellitus was uncontrolled.  Additionally, the records demonstrated that the condition was treated with oral medication and insulin.  She also followed a low carbohydrate/low fat/low cholesterol diet.  The records also noted that the Veteran was advised to exercise as able, but do not indicate that her activities are restricted specifically due to her diabetes mellitus.  

During the May 2015 Board hearing, the Veteran reported that she did not take insulin, however she confirmed that she was on a diet plan as part of her diabetes lifestyle.  She also stated that the doctor noticed changes in her eye, but she attributed it to her high cholesterol.  

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for any portion of the rating period on appeal.  In so finding, the record demonstrates that the Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet.  However, there are no restrictions of activities as a result of diabetes mellitus.  Moreover, there is no evidence to suggest that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  Therefore, a higher rating is not warranted for any portion of the rating period on appeal.

The Board has considered whether there  are any diabetic complications that would warrant separate evaluations.  In the instant case, the medical evidence of record does not suggest that the Veteran has any additional complications that are directly due to her service-connected diabetes.  

With respect to the Veteran's reports of changes to the eyes noted at the May 2015 Board videoconference hearing, this will be addressed in the remand portion of this decision.   

As the Veteran's diabetes mellitus has required only oral medications, insulin and a restricted diet, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Calluses of the Bilateral Feet

The Veteran's calluses have been rated under Diagnostic Code 5280 for hallux valgus, unilateral.  

Under Diagnostic Code 5280, unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Factual Background

The Veteran's calluses have been assigned a noncompensable disability rating.  She asserts that a higher rating is warranted.

The Veteran was afforded a VA examination in August 2004.  She reported that she started developing corns on both feet in 2000, which she attributed to wearing boots.  At the time of the examination, she had a 1 cm by 1 cm wide small corn along the side of each big toe.  There was no tenderness.  The appellant also reported that she started having toenail fungus during service.  The examiner diagnosed toe fungus with calluses.  However, the appellant did not have toenail fungus at the time of the examination but was noted as having a mild degree of calluses along the side of each big toe.  

The Veteran was afforded another VA examination in July 2005.  She reported that the calluses sometimes hurt when she wore boots.  At the time of the examination, she had a 1/2 inch by 1/2 inch callus formation along the medial aspect of her right big toe and a 1 inch by 1/2 inch wide callus along the medial aspect of her left big toe with mild skin thickening.  The examiner determined that she had a mild degree of callus along the medial aspect on both big toes.  

In testimony provided at the July 2009 DRO hearing, the appellant stated that she self-treated the condition.

The Veteran was afforded an additional VA examination in March 2012.  She reported that her calluses sometimes hurt whenever she wore boots.  Physical examination revealed that she had 1 by 1 callus formation along the medial aspect of the right big toe with mild skin thickening and she had a 2 cm by 2 cm callus formation along the medial aspect of the left big toe with slight thickening of the skin.  There was no tenderness, inflammation or disfigurement.  The condition covered less than 1 percent of the total body surface area.  

During the May 2015 Board videoconference hearing, the appellant stated that she performed her own foot maintenance with over the counter medications.  She also reported that they were painful.  

Analysis

After review of the evidence, the Board finds that a compensable rating for the Veteran's service-connected calluses is not warranted for any portion of the rating period on appeal.  Indeed, there is no showing of any operative procedure for the calluses of the left and right great toes.  Further, the evidence does not show that that the condition is so severe that it is equivalent to amputation of the toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

A compensable rating is also not warranted under Diagnostic Code 5284, which provides a 10 percent rating for moderate disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code (2014).  Despite the Veteran's complaints of pain, the evidence shows that the overall all level of disability associated with the service-connected calluses is not moderate in severity.  In so finding, the VA examiners found the Veteran to have mild calluses with no tenderness, inflammation or disfigurement.  Thus, a compensable rating is not warranted under Diagnostic Code 5284.

In sum, for the foregoing reasons, the claim for a compensable evaluation for the Veteran's calluses must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Extraschedular Consideration 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the Veteran's diabetes mellitus and calluses are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.


ORDER

The appeal on the issue of entitlement to a TDIU is dismissed.

Entitlement to service connection for a right knee disability is denied.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial compensable rating for calluses of the bilateral feet is denied.


REMAND

The Veteran asserts that her lumbar spine disability is due to military service, to include as secondary to her service-connected left knee disability.

Most recently, the Veteran was afforded a VA examination in April 2012.  The examiner determined that it was less likely than not that the appellant's symptoms were related to military service.  However, the examiner did not provide a rationale to support his opinion.  Thereafter, in an addendum opinion dated in January 2014, the examiner determined that it was less likely as not that the appellant's left knee condition proximately caused her lumbar spine condition (chronic lumbar strain).  The examiner noted that the residuals of the Veteran's left knee injury did not place unusual excessive stress on her spine.  

The Board finds the medical evidence of record is insufficient to determine the claim of service connection for a lumbar spine disability.  The April 2012 VA examiner failed to provide a rationale to support his determination that the condition the appellant's lumbar spine condition was not related to military service.  Additionally, the January 2014 examiner failed to determine if any back condition was aggravated by the service-connected left knee disability.  As such, an additional VA examination should be provided on remand.

Additionally, an examination should be provided to determine if the Veteran has undergone any retinopathy of any other diabetic-related vision problems.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner is to identify all lumbar spine disabilities.  Thereafter, for each lumbar spine disability, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed lumbar spine disability is caused by the Veteran's service-connected left knee disability?

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed lumbar spine disability has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left knee disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the lumbar spine disability prior to aggravation?

c.  If any diagnosed lumbar spine disability is not caused or aggravated by the Veteran's service-connected left knee disability, is it at least as likely as not (a 50 percent probability or more) that any diagnosed lumbar spine disability had its onset during military service or is otherwise etiologically related to such service?

The Veteran must discuss the complaints of back pain noted in the Veteran's service treatment records.  

A complete rationale must be provided for all opinions expressed. If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for an eye examination to determine if the Veteran has undergone any retinopathy of any other diabetic-related vision problems.  All diagnoses should be noted.  For each, the examiner should state whether it is at least as likely as not related to the service-connected diabetes mellitus.  The examination should include all appropriate testing for central visual acuity and impairment of visual fields, as well as muscle function to the extent this applies.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


